DETAILED ACTION

	The instant application is a continuation of application no. 17/306,137.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emori et al. (US 2012/0080845) (hereinafter referred to as ‘Emori’).
Emori teaches
Regarding claim 1, an inspection system configured to inspect gaming chips (gaming chip 500) with built-in RFID tags, comprising:
an inspection table (gaming table 100) on which a plurality of gaming chips are placed side by side (see figures 2 and 3);
a plurality of sensors configured to detect a presence of each of the plurality of gaming chips placed on the inspection table;
one or more RFID antennas (readers 350, 360,…) configured to be used to detect the presence of the gaming chips by reading the RFID tags of the plurality of gaming chips placed on the inspection table (see paragraph 125);
a controller (control device 210)  configured to detect a presence of an abnormal gaming chip by comparing results of detections by the plurality of sensors with results of detections using the one or more RFID antennas; and
an output device configured to output a result of the comparison or detection by the controller (see paragraph 128);
the inspection system according to claim 1, wherein the inspection table has a configuration in which a plurality of gaming chips are placed in an aligned position;
the inspection system according to claim 1, wherein the plurality of sensors are arranged in a straight line at equal intervals;
the inspection system according to claim 1, wherein the one or more RFID antennas are provided parallel to a planar direction of the gaming chips placed on the inspection table;
the inspection system according to claim 1, wherein the output device is configured to output a physical number of the gaming chips detected by the plurality of sensors;
the inspection system according to claim 1, wherein the output device is configured to output the number of RFID tags read using the one or more RFID antennas;
the inspection system according to claim 1, wherein the output device is configured to, as the result of the comparison or detection, output a difference between a physical number of gaming chips detected by the plurality of sensors and the number of the RFID tags read using the one or more RFID antennas (see figure 10);
the inspection system according to claim 1, wherein the output device is a display configured to display (dealer display 150) the results of the comparison or detection in an image;
the inspection system according to claim 1, further comprising:
a database (gaming chip server 410) configured to store information on registered RFID tags, wherein the controller is configured to detect unregistered RFID tags by checking the RFID tags read using the one or more RFID antennas against the database;
the inspection system according to claim 9, wherein the output device is configured to output information on the unregistered RFID tags or the number of the unregistered RFID tags (see paragraph 399).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 18, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876